DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of prior U.S. Patent No.10,966014. This is a statutory double patenting rejection.

#17183416
US 10,966,014 B2
1, a method performed by a combination of electronic circuitry components for active noise cancellation, the method comprising:
from a first microphone, receiving first analog microphone signals that represent first sound waves; from a second microphone, receiving second analog microphone signals that represent second sound waves, the second sound waves are buffered from the first sound waves by a mechanical structure between the first and second microphones; in response to the first analog microphone signals, performing analog feed-forward processing to estimate noise in the first sound waves, and generating first analog cancellation signals for cancelling at least some of the estimated noise in the first sound waves; converting the second analog microphone signals into digital data that represent the second analog microphone signals; in response to the digital data that represent the second analog microphone signals, performing digital feedback processing to estimate noise in the second sound waves, and generating digital information for cancelling at least some of the estimated noise in the second sound waves; converting the digital information into second analog cancellation signals that represent the digital information;
combining the first and second analog cancellation signals into third analog cancellation signals for cancelling at least some of the estimated noise in the first and second sound waves;
estimating a remaining noise based on the buffering by the mechanical structure between the first sound waves and the second sound waves; and modifying the third analog cancellation signal based on the estimated remaining noise.

1. A method performed by a combination of electronic circuitry components for active noise cancellation, the method comprising: from a first microphone, receiving first analog microphone signals that represent first sound waves; from a second microphone, receiving second analog microphone signals that represent second sound waves, the second sound waves are buffered from the first sound waves by a mechanical structure between the first and second microphones; in response to the first analog microphone signals, performing analog feed-forward processing to estimate noise in the first sound waves, and generating first analog cancellation signals for cancelling at least some of the estimated noise in the first sound waves; converting the second analog microphone signals into digital data that represent the second analog microphone signals; in response to the digital data that represent the second analog microphone signals, performing digital feedback processing to estimate noise in the second sound waves, and generating digital information for cancelling at least some of the estimated noise in the second sound waves; converting the digital information into second analog cancellation signals that represent the digital information; combining the first and second analog cancellation signals into third analog cancellation signals for cancelling at least some of the estimated noise in the first and second sound waves; estimating a remaining noise based on the buffering by the mechanical structure between the first sound waves and the second sound waves; and modifying the third analog cancellation signal based on the estimated remaining noise.

2. The method of claim 1, wherein receiving the first analog microphone signals and receiving the second analog microphone signals include: from the first microphone, receiving the first analog microphone signals that represent the first sound waves from an environment around a first side of an earset; and from the second microphone, receiving the second analog microphone signals that represent the second sound waves from a space between an ear and a second side of the earset.
2, the method of claim 1, wherein receiving the first analog microphone signals and receiving the second analog microphone signals include: from the first microphone, receiving the first analog microphone signals that represent the first sound waves from an environment around a first side of an earset; and from the second microphone, receiving the second analog microphone signals that represent the second sound waves from a space between an ear and a second side of the earset.
3. The method of claim 2, wherein the earset includes the mechanical structure, and generating the first analog cancellation signals includes: in response to the first analog microphone signals, generating the first analog cancellation signals in a manner that accounts for physical buffering by the mechanical structure.

claim 3, the method of claim 2, wherein the earset includes the mechanical structure, and generating the first analog cancellation signals includes: in response to the first analog microphone signals, generating the first analog cancellation signals in a manner that accounts for physical buffering by the mechanical structure.

4. The method of claim 1, and comprising: converting the first analog microphone signals into digital data that represent the first analog microphone signals.
4, the method of claim 1, and comprising: converting the first analog microphone signals into digital data that represent the first analog microphone signals.
5. The method of claim 4, wherein performing the digital feedback processing and generating the digital information include: in response to the digital data that represent the first analog microphone signals, and in response to the digital data that represent the second analog microphone signals, performing the digital feedback processing, and generating the digital information.
5, the method of claim 4, wherein performing the digital feedback processing and generating the digital information include: in response to the digital data that represent the first analog microphone signals, and in response to the digital data that represent the second analog microphone signals, performing the digital feedback processing, and generating the digital information.
6. The method of claim 1, wherein the digital information is digital noise cancellation information, and comprising: from an audio source, receiving digital audio information; and combining the digital audio information and the digital noise cancellation information into combined digital information.

6, the method of claim 1, wherein the digital information is digital noise cancellation information, and comprising: from an audio source, receiving digital audio information; and combining the digital audio information and the digital noise cancellation information into combined digital information.

7. The method of claim 6, wherein converting the digital information includes: converting the combined digital information into the second analog cancellation signals that represent the digital audio information and the digital noise cancellation information.
7, the method of claim 6, wherein converting the digital information includes: converting the combined digital information into the second analog cancellation signals that represent the digital audio information and the digital noise cancellation information.
8. A system for active noise cancellation, the system comprising: a combination of electronic circuitry components for: from a first microphone, receiving first analog microphone signals that represent first sound waves; from a second microphone, receiving second analog microphone signals that represent second sound waves, the second sound waves are buffered from the first sound waves by a mechanical structure between the first and second microphones; in response to the first analog microphone signals, performing analog feed-forward processing to estimate noise in the first sound waves, and generating first analog cancellation signals for cancelling at least some of the estimated noise in the first sound waves; converting the second analog microphone signals into digital data that represent the second analog microphone signals; in response to the digital data that represent the second analog microphone signals, performing digital feedback processing to estimate noise in the second sound waves, and generating digital information for cancelling at least some of the estimated noise in the second sound waves; converting the digital information into second analog cancellation signals that represent the digital information; combining the first and second analog cancellation signals into third analog cancellation signals for cancelling at least some of the estimated noise in the first and second sound waves; estimating a remaining noise based on the buffering by the mechanical structure between the first sound waves and the second sound waves; and modifying the third analog cancellation signal based on the estimated remaining noise.

8. A system for active noise cancellation, the system comprising: a combination of electronic circuitry components for: from a first microphone, receiving first analog microphone signals that represent first sound waves; from a second microphone, receiving second analog microphone signals that represent second sound waves, the second sound waves are buffered from the first sound waves by a mechanical structure between the first and second microphones; in response to the first analog microphone signals, performing analog feed-forward processing to estimate noise in the first sound waves, and generating first analog cancellation signals for cancelling at least some of the estimated noise in the first sound waves; converting the second analog microphone signals into digital data that represent the second analog microphone signals; in response to the digital data that represent the second analog microphone signals, performing digital feedback processing to estimate noise in the second sound waves, and generating digital information for cancelling at least some of the estimated noise in the second sound waves; converting the digital information into second analog cancellation signals that represent the digital information; combining the first and second analog cancellation signals into third analog cancellation signals for cancelling at least some of the estimated noise in the first and second sound waves; estimating a remaining noise based on the buffering by the mechanical structure between the first sound waves and the second sound waves; and modifying the third analog cancellation signal based on the estimated remaining noise.

15. An apparatus, comprising,
an earset having an interior side and an exterior side and including a mechanical structure arranged between the interior side and the exterior side, wherein the mechanical structure is arranged to at least partly buffer a user’s ear from noise from a surrounding environment;

a first microphone located on the exterior side of the earset;
an analog feed-forward controller having an analog input coupled to an analog output of the first microphone, wherein the analog feed-forward controller is configured to generate an analog- generated cancellation signal in response to a first analog microphone signal received from the first microphone;
a second microphone located on the interior side of the earset;
a first analog-to-digital converter (ADC) having an analog input coupled to an analog output of the second microphone, wherein the first ADC is arranged to generate a corresponding digital representation of the second analog microphone signal received from the second microphone; a digital feedback controller having a first digital input coupled to a digital output of the first ADC, wherein the digital feedback controller is configured to generate a digitally generated cancellation signal in response to the corresponding digital representation of the second analog microphone signal; a digital mixer having a first digital input coupled to a digital output of the digital feedback controller and a second digital input coupled to a digital output of an audio source, wherein the digital mixer is configured to generate a digital combined cancellation-and-audio-information signal in response to the digitally generated cancellation signal and digital audio information received from the audio source; a digital-to-analog converter (DAC) having a digital input coupled to a digital output of the digital mixer, wherein the DAC is configured to generate an analog combined cancellation-and- audio-information signal in response to the digital combined cancellation-and-audio-information signal from digital to analog; an analog mixer having a first analog input coupled to an analog output of the analog feed- forward controller, wherein the analog mixer is arranged to generate an analog combined output signal in response to the analog combined cancellation-and-audio-information signal and the analog- generated cancellation signal; and
a speaker built in the earset, wherein the speaker includes an analog input that is coupled to an analog output of the analog mixer, and wherein the speaker is arranged to output sound waves for sound cancellation.

15. An apparatus, comprising, an earset having an interior side and an exterior side and including a mechanical structure arranged between the interior side and the exterior side, wherein the mechanical structure is arranged to at least partly buffer a user's ear from noise from a surrounding environment; a first microphone located on the exterior side of the earset; an analog feed-forward controller having an analog input coupled to an analog output of the first microphone, wherein the analog feed-forward controller is configured to generate an analog-generated cancellation signal in response to a first analog microphone signal received from the first microphone; a second microphone located on the interior side of the earset; a first analog-to-digital converter (ADC) having an analog input coupled to an analog output of the second microphone, wherein the first ADC is arranged to generate a corresponding digital representation of the second analog microphone signal received from the second microphone; a digital feedback controller having a first digital input coupled to a digital output of the first ADC, wherein the digital feedback controller is configured to generate a digitally generated cancellation signal in response to the corresponding digital representation of the second analog microphone signal; a digital mixer having a first digital input coupled to a digital output of the digital feedback controller and a second digital input coupled to a digital output of an audio source, wherein the digital mixer is configured to generate a digital combined cancellation-and-audio-information signal in response to the digitally generated cancellation signal and digital audio information received from the audio source; a digital-to-analog converter (DAC) having a digital input coupled to a digital output of the digital mixer, wherein the DAC is configured to generate an analog combined cancellation-and-audio-information signal in response to the digital combined cancellation-and-audio-information signal from digital to analog; an analog mixer having a first analog input coupled to an analog output of the analog feed-forward controller, wherein the analog mixer is arranged to generate an analog combined output signal in response to the analog combined cancellation-and-audio-information signal and the analog-generated cancellation signal; and a speaker built in the earset, wherein the speaker includes an analog input that is coupled to an analog output of the analog mixer, and wherein the speaker is arranged to output sound waves for sound cancellation.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 15-16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Asada (US 2008/0112569 A1).
Regarding claim 15, Asada discloses an apparatus, comprising, an earset having an interior side and an exterior side and including a mechanical structure arranged between the interior side and the exterior side (Asada; Fig 20; structure has interior side with mic 21 and exterior side with mic 31), wherein the mechanical structure is arranged to at least partly buffer a user’s ear from noise from a surrounding environment (Asada; Fig 20; structure 2); a first microphone located on the exterior side of the earset (Asada; Fig 20; mic 31); an analog feed-forward controller having an analog input coupled to an analog output of the first microphone (Asada; Fig 20; analog filter 52), wherein the analog feed-forward controller is configured to generate an analog- generated cancellation signal in response to a first analog microphone signal received from the first microphone (Asada; Fig 20; output of 52); a second microphone located on the interior side of the earset (Asada; Fig 20; mic 21); a first analog-to-digital converter (ADC) having an analog input coupled to an analog output of the second microphone (Asada; Fig 20; ADC42), wherein the first ADC is arranged to generate a corresponding digital representation of the second analog microphone signal received from the second microphone (Asada; Fig 20; output of ADC42); a digital feedback controller having a first digital input coupled to a digital output of the first ADC (Asada; Fig 20; filter 43), wherein the digital feedback controller is configured to generate a digitally generated cancellation signal in response to the corresponding digital representation of the second analog microphone signal (Asada; Fig 20; output of filter 43); a digital mixer having a first digital input coupled to a digital output of the digital feedback controller and a second digital input coupled to a digital output of an audio source (Asada; Para [0181]; mixer 424), wherein the digital mixer is configured to generate a digital combined cancellation-and-audio-information signal in response to the digitally generated cancellation signal and digital audio information received from the audio source (Asada; Para [0181]; output of mixer 424); a digital-to-analog converter (DAC) having a digital input coupled to a digital output of the digital mixer (Asada; Para [0183]; DAC 44), wherein the DAC is configured to generate an analog combined cancellation-and- audio-information signal in response to the digital combined cancellation-and-audio-information signal from digital to analog (Asada; Para [0183]; output of DAC 44); an analog mixer having a first analog input coupled to an analog output of the analog feed-forward controller (Asada; Fig 20; mixer 53), wherein the analog mixer is arranged to generate an analog combined output signal in response to the analog combined cancellation-and-audio-information signal and the analog- generated cancellation signal (Asada; Fig 20; output of mixer 53); and a speaker built in the earset, wherein the speaker includes an analog input that is coupled to an analog output of the analog mixer (Asada; Fig 20; speaker 11), and wherein the speaker is arranged to output sound waves for sound cancellation (Asada; Fig 20; output of speaker 11).

Regarding claim 16, Asada discloses the apparatus of claim 15, further comprising a second ADC, wherein the second ADC includes an analog input coupled to the analog output of the first microphone (Asada; Fig 20; ADC 42) and a digital output coupled to a second digital input of the digital feedback controller (Asada; Fig 20; output of ADC 42 connected to 43), wherein the second ADC is configured to generate a corresponding digital representation of the first analog microphone signal received from the first microphone (Asada; Fig 20; output of ADC 42), and wherein the digital mixer is further configured to generate the combined cancellation-and-audio-information signal in response to the corresponding digital representation of the first analog microphone signal (Asada; Fig 20; mixer 424).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asada et al (US 2008/0112569 A1) in view of Usher et al (US 2009/0010442 A1) and further in view of Carreras et al (US 2010/0272276 A1).
Regarding claim 1, Asada discloses a method performed by a combination of electronic circuitry components for active noise cancellation (Asada ; Fig 20), the method comprising: from a first microphone, receiving first analog microphone signals that represent first sound waves (Asada; Fig 20; mic 31); from a second microphone, receiving second analog microphone signals that represent second sound waves (Asada; Fig 20; mic 21), the second sound waves are buffered from the first sound waves by a mechanical structure between the first and second microphones (Asada; Fig 20; mechanical structure 2); in response to the first analog microphone signals, performing analog feed-forward processing to estimate noise in the first sound waves (Asada; Fig 20; analog filter 52), and generating first analog cancellation signals for cancelling at least some of the estimated noise in the first sound waves (Asada; Fig 20; output of analog filter 52); converting the second analog microphone signals into digital data that represent the second analog microphone signals (Asada; Fig 20; ADC 44);
in response to the digital data that represent the second analog microphone signals, performing digital feedback processing to estimate noise in the second sound waves (Asada; Fig 20; filter 43), and generating digital information for cancelling at least some of the estimated noise in the second sound waves (Asada; Fig 20; output of filter 43);
converting the digital information into second analog cancellation signals that represent the digital information (Asada; Fig 20; DAC 44); combining the first and second analog cancellation signals into third analog cancellation signals for cancelling at least some of the estimated noise in the first and second sound waves (Asada; Fig 20; mixer 53); but do not expressly disclose estimating a remaining noise based on the buffering by the mechanical structure between the first sound waves and the second sound waves; and
modifying the third analog cancellation signal based on the estimated remaining noise. However, in the same field of endeavor, Usher et al disclose a system comprising estimating a remaining noise based on the buffering by the mechanical structure between the first sound waves and the second sound waves (Usher et al; Para [0064]; residual noise estimated based on earplug NRR; earplug interpreted as mechanical structure). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the residual noise estimation taught by Usher as residual noise estimation in the device taught by Asada. The motivation to do so would have been to increase the accuracy of the noise reduction. Moreover, in the same field of endeavor, Carreras et al disclose a system comprising and modifying the third analog cancellation signal based on the estimated remaining noise (Carreras et al; Para [0058]; Fig 4a; mixed feedforward and feedback noise cancellation signals is adjusted based on residual noise signals). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the noise reduction taught by Carreras as noise reduction in the device taught by Asada. The motivation to do so would have been to increase the reduction of power consumption in the device.

Regarding claim 2, Asada in view of Usher and further in view of Carreras disclose the method of claim 1, wherein receiving the first analog microphone signals and receiving the second analog microphone signals include: from the first microphone, receiving the first analog microphone signals that represent the first sound waves from an environment around a first side of an earset (Asada; Fig 20; mic 31); and from the second microphone, receiving the second analog microphone signals that represent the second sound waves from a space between an ear and a second side of the earset (Asada; Fig 20; mic 21).

Regarding claim 3, Asada in view of Usher and further in view of Carreras disclose the method of claim 2, wherein the earset includes the mechanical structure, and generating the first analog cancellation signals includes: in response to the first analog microphone signals, generating the first analog cancellation signals in a manner that accounts for physical buffering by the mechanical structure (Asada; Fig 20; output of filter 52).

Regarding claim 4, Asada in view of Usher and further in view of Carreras disclose the method of claim 1, and comprising: converting the first analog microphone signals into digital data that represent the first analog microphone signals (Asada; Fig 20; output ADC 42).

Regarding claim 5, Asada in view of Usher and further in view of Carreras disclose the method of claim 4, wherein performing the digital feedback processing and generating the digital information include: in response to the digital data that represent the first analog microphone signals (Asada; Fig 20; output ADC 42), and in response to the digital data that represent the second analog microphone signals (Asada; Fig 20; output ADC 44), performing the digital feedback processing, and generating the digital information (Asada; Fig 20; filter 43).

Regarding claim 6, Asada in view of Usher and further in view of Carreras disclose the method of claim 1, wherein the digital information is digital noise cancellation information, and comprising: from an audio source, receiving digital audio information (Asada; Para [0183]; output of ADC 37); and combining the digital audio information and the digital noise cancellation information into combined digital information (Asada; Para [0183]; mixer 424).

Regarding claim 7, Asada in view of Usher and further in view of Carreras disclose the method of claim 6, wherein converting the digital information includes: converting the combined digital information into the second analog cancellation signals that represent the digital audio information and the digital noise cancellation information (Asada; Fig 19; DAC 43). 

Regarding claim 8, Asada discloses a system for active noise cancellation, the system comprising: a combination of electronic circuitry components for (Asada; Fig 20) : from a first microphone (Asada; Fig 20; mic 31), receiving first analog microphone signals that represent first sound waves (Asada; Fig 20; mic 31 receives noise on external side of 2); from a second microphone (Asada; Fig 20; mic 21), receiving second analog microphone signals that represent second sound waves (Asada; Fig 20; mic 21 receives noise on internal side of 2), the second sound waves are buffered from the first sound waves by a mechanical structure between the first and second microphones (Asada; Fig 20; mechanical structure 2 is a buffer between first sound waves and second sound waves); in response to the first analog microphone signals, performing analog feed-forward processing to estimate noise in the first sound waves (Asada; Fig 20; analog filter 52), and generating first analog cancellation signals for cancelling at least some of the estimated noise in the first sound waves (Asada; Fig 20; output of analog filter 52); converting the second analog microphone signals into digital data that represent the second analog microphone signals (Asada; Fig 20; ADC 44); in response to the digital data that represent the second analog microphone signals, performing digital feedback processing to estimate noise in the second sound waves (Asada; Fig 20; filter 43), and generating digital information for cancelling at least some of the estimated noise in the second sound waves (Asada; Fig 20; output of filter 43); converting the digital information into second analog cancellation signals that represent the digital information (Asada; Fig 20; DAC 44); combining the first and second analog cancellation signals into third analog cancellation signals for cancelling at least some of the estimated noise in the first and second sound waves (Asada; Fig 20; sum 53); estimating a remaining noise based on the buffering by the mechanical structure between the first sound waves and the second sound waves; and modifying the third analog cancellation signal based on the estimated remaining noise. However, in the same field of endeavor, Usher et al disclose a system comprising estimating a remaining noise based on the buffering by the mechanical structure between the first sound waves and the second sound waves (Usher et al; Para [0064]; residual noise estimated based on earplug NRR; earplug interpreted as mechanical structure). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the residual noise estimation taught by Usher as residual noise estimation in the device taught by Asada. The motivation to do so would have been to increase the accuracy of the noise reduction. Moreover, in the same field of endeavor, Carreras et al disclose a system comprising and modifying the third analog cancellation signal based on the estimated remaining noise (Carreras et al; Para [0058]; Fig 4a; mixed feedforward and feedback noise cancellation signals is adjusted based on residual noise signals). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the noise reduction taught by Carreras as noise reduction in the device taught by Asada. The motivation to do so would have been to increase the reduction of power consumption in the device.

Regarding claim 9, Asada in view of Usher and further in view of Carreras disclose the system of claim 8, wherein receiving the first analog microphone signals and receiving the second analog microphone signals include: from the first microphone, receiving the first analog microphone signals that represent the first sound waves from an environment around a first side of an earset (Asada; Fig 20; mic 31 receives noise on external side of 2); and from the second microphone, receiving the second analog microphone signals that represent the second sound waves from a space between an ear and a second side of the earset (Asada; Fig 20; mic 21 receives noise on internal side of 2). 

Regarding claim 10, Asada in view of Usher and further in view of Carreras disclose the system of claim 9, wherein the earset includes the mechanical structure (Asada; Fig 20; structure 2), and generating the first analog cancellation signals includes: in response to the first analog microphone signals, generating the first analog cancellation signals in a manner that accounts for physical buffering by the mechanical structure (Asada; Fig 20; filter 52).

Regarding claim 11, Asada in view of Usher and further in view of Carreras disclose the system of claim 8, wherein the combination of electronic circuitry components is for: converting the first analog microphone signals into digital data that represent the first analog microphone signals (Asada; ADC 42).

Regarding claim 12, Asada in view of Usher and further in view of Carreras disclose the system of claim 11, wherein performing the digital feedback processing and generating the digital information include: in response to the digital data that represent the first analog microphone signals (Asada; Fig 20; output ADC 42), and in response to the digital data that represent the second analog microphone signals (Asada; Fig 20; output of ADC 44), performing the digital feedback processing, and generating the digital information (Asada; Fig 20; DSP 43).

Regarding claim 13, Asada in view of Usher and further in view of Carreras disclose the system of claim 8, wherein the digital information is digital noise cancellation information (Asada; Fig 19; filter 421), and wherein the combination of electronic circuitry components is for: from an audio source (Asada; Fig 20; audio source 12), receiving digital audio information (Asada; Fig 20; ADC 37); and combining the digital audio information and the digital noise cancellation information into combined digital information (Asada; Fig 19; sum 424).

Regarding claim 14, Asada in view of Usher and further in view of Carreras disclose the system of claim 13, wherein converting the digital information includes: converting the combined digital information into the second analog cancellation signals that represent the digital audio information and the digital noise cancellation information (Asada; Fig 19; DAC 43).

Claims 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asada et al (US 2008/0112569 A1) in view of Sibbald (US 2009/0034748 A1).
Regarding claim 17, Asada discloses the apparatus of claim 16, but do not expressly disclose wherein the feed-forward controller includes at least one inverting operational amplifier arranged to generate the analog-generated cancellation signal. However, in the same field of endeavor, Sibbald discloses a system wherein the feed-forward controller includes at least one inverting operational amplifier arranged to generate the analog-generated cancellation signal (Sibbald; Para [0018]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the feedforward filter taught by Sibbald as filter in the device taught by Asada. The motivation to do so would have been the reduction of production cost.

Regarding claim 18, Asada in view of Sibbald disclose the apparatus of claim 17, wherein the digital feedback controller includes programmable coefficients (Asada; Para [0070]).

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651